Case 2:19-cv-04088-BMS Document 1-1 Filed 09/06/19 Page 1 of 2




                   Exhibit 1
                                  Case 2:19-cv-04088-BMS Document 1-1 Filed 09/06/19 Page 2 of 2




FIRM ORGANIZATION CHART*                                                                      BROAD REACH CAPITAL,   LP




                                      Bristol Advisors        / Brood Reoch Copitol


                                                             Brendo
                                                             A. Smilh
                                                             CEO
                                                          10A% Owner



               Risk           :
                                      Legol            lnformolion            Troding                   Soles
         Monogement           i                        Technology
         Scott Koppenheffer   :
                                   Andrew   E. Hurni    Gregg Heimer        Pelicon Copitol          George Medino
            Joson Ferrori     :                          Gront Albitz        RybickiCopitol




*See bios in Appendix


PAGE 3
